DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of Int’l Application, PCT/US2018/036113, filed on 06/05/2018. PCT/US2018/036113 claims priority to earlier filed applications, 62/632,531  filed 02/20/2018; 62/613,359 filed on 01/03/2018; and 62/515,409 filed on 06/05/2017.

Status of Claims
Claims 1, 2, 9-11, 64, 66,67 and 338-339 are pending and under examination.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on Nov 10 2021 is acknowledged.
Group I is directed to claims 1, 67, 338, and 339.  Applicant elected the species of Example 120: 2-[(2S,3R,4S,5R)-3,4,5-tri(butanoyloxy)tetrahydropyran-2-yl]oxybenzoic acid, and an aqueous formulation

    PNG
    media_image1.png
    189
    269
    media_image1.png
    Greyscale
as per Claims 1, 2, 9-11, 64, 66, 67, 338, and 339. This species election is made without traverse.


Information Disclosure Statement
The information disclosure statement (IDS)s  submitted on Nov 10 2021, May 3 2021, March 18 2021 and June 4 2020 have been considered by the examiner. The submissions are in compliance with the provisions of 37 CFR 1.97.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 64, 67 and 338-339 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2016213702A1. (cited on IDS dated 5-30-2021)

US Pub 702 discloses a pharmaceutical composition comprising a multibiotic compound; i.e., a glycan (aka a polysaccharide) comprising alcohol cores like carbohydrates such as glucose, galactose, arabinose, mannose, fructose, xylose, fucose, or rhamnose glycan units, which are linked by glycosidic bonds, see paragraph 134 and claims 1 and 8 (the branched glycans that comprise at least three of glucose, galactose, arabinose, mannose, fructose, xylose, fucose, or rhamnose glycan units). Further, regarding claim 1, US Pub 702 discloses that suitable glycan units include short chained fatty acids, see paragraphs 140 and 149.
Regarding claim 2 and the limitation of at least one 3 different moieties linked by one or more ester bonds, amide bonds, azo bonds, glycosidic bonds, carbonate linkers, or carbamate linkers, US Pub 702 discloses its monosaccharide or oligosaccharide glycan units can be esterified, see paragraph 241. 
“If desired, the monosaccharide or oligosaccharide glycan units of the glycans are further substituted or derivatized, e.g., hydroxyl groups can be etherified or esterified. For example, the glycans (e.g. oligo- or polysaccharide) can contain modified saccharide units, such as 2′-deoxyribose wherein a hydroxyl group is removed, 2′-fluororibose wherein a hydroxyl group is replace with a fluorine, or N-acetylglucosamine, a nitrogen-containing form of glucose (e.g., 2′-fluororibose, deoxyribose, and hexose).” Id at paragraph 241. 
Regarding the limitation of claim 2 and the requirement of 3 moieties, US Pub 702 teaches for its glycans, there are at least two glycosidic bonds, which by definition, the presence of two bonds would entail the presence of at least 3 moieties, see claim 2. 
Regarding claims 9-11 and the limitations of short-chain fatty acyl groups, (such as formyl, acetyl, propionyl, butyryl, isobutyryl, valeryl, isovaleryl), US Pub 702 discloses that suitable glycan units include short chained fatty acids acyls as claimed, see paragraphs 140 and 149. Moe specifically, see paragraph 149 for the disclosure of short fatty acids including formic acid (aka HCOOH), acetic acid, propionic acid, butryic acid, isobutyric acid, valeric acid, and isovaleric acid, all of which contain the necessary carboxylic acid moiety necessary for the formation of short chain-fatty acid acyls as claimed. 
As per claims 9-11, US Pub 702 teaches “In some embodiments of the method, the starting material for the polymerization reaction is one or more glycan unit selected from amino sugars, deoxy sugars, imino sugars, sugar acids, short-chained fatty acids, and sugar alcohols to produce hybrid glycans.” See paragraph 140 regarding the teachings of acyl fatty acids. See paragraph 143 noting that the polymerization reaction to form the glycan polysaccharides of US Pub 702 include short chain fatty acids as well as various carbohydrates as per paragraph 142. 
Regarding claim 67 and the limitation that the multibiotic agent is capable of being substantially activated by a human microbiota, US Pub 702 discloses that the multibiotic compound may be administered orally (see paragraph 59), where they modulate the production of microbial metabolites (i.e. are substantially activated, by increasing or decreasing microbial metabolites, e.g., succinic acid, TMA, TMAO etc.), see paragraph 417.
It is noted that “substantially activated” is defined in the specification at page 31, lines 14-19. 
Regarding claims 338-339 and the limitation where at least one alcohol core is a carbohydrate (arabinose, xylose, fructose, galactose, glucosinolate, or ribose), US Pub 702 discloses 
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim(s) 1, 64, 66 and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent US 8497256 (cited on IDS dated 5-30-2021).
Regarding claims 1, 64 and 66 and the limitation of a multibiotic agent comprising two or more moieties that are independently alcohol cores, amine cores, or acyls,
wherein the alcohol core is mesalamine1 bonded to another moiety (the acyl is not an alkanoyl from 4 to 8 carbons), wherein one of the moieties is bonded to another moiety through an azo bond, the other moiety is an amino acid or amino acid metabolite, the ‘256 patent discloses the compound balsalazide (aka 2-hydroxy-5-phenylazobenzoic acid derivative in which an aminosalicylate moiety, 5-aminosalicylic acid (5-ASA) (mesalamine), is linked to a carrier molecule, 4-aminobenzoyl-.beta.-alanine (4-ABA), through an azo-bond, see column 7, lines 34-41. As required by claims 1, 64 and 66, the ‘256 patent discloses the claimed limitations of an azo-bond to bond mesalamine to an amino acid (alanine) metabolite as per the definitions of Applicant’s specification on page 17, lines 14-35, Id.
Balsalazide, aka CAS Reg. No.  80573-04-2

    PNG
    media_image3.png
    156
    290
    media_image3.png
    Greyscale

Regarding claim 67 and the limitation where the multibiotic agent is capable of being substantially activated by a human microbiota, the ‘256 patent discloses that balsalazide is prodrug that is enzymatically cleaved to produce mesalamine (5-aminosalicylic acid, 5-ASA), an anti-inflammatory drug, see column 6, lines 31-35.
Further, see column 6, line 65 bridging to column 7, line 3 that recites “ Following oral administration, balsalazide is cleaved by azo reductases produced by anaerobic bacteria, found in the gut, to release equimolar quantities of 5-ASA, the active moiety, and 4-aminobenzoyl-.beta.-alanine (4-ABA), a carrier moiety. Both of these moieties are N-acetylated to form N-Ac-5-ASA and N-Ac-4-ABA, respectively.” 
It is noted that “substantially activated” is defined in the specification at page 31, lines 14-19. 
Accordingly, the claimed invention is anticipated by the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 64, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11058698 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 1, 64 and 66 and the limitation of a multibiotic agent comprising two or more moieties that are independently alcohol cores, amine cores, or acyls, the 698 patent discloses the mesalamine multibiotic agent comprising mesalamine covalently linked via an ester bond to an alcohol core sugar-like moiety as per claim 1. 

    PNG
    media_image4.png
    281
    239
    media_image4.png
    Greyscale

With regard to claim 67, the property to be substantially activated by a human microbiota is necessarily present or inherent to the taught compound of claim 1.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1
    PNG
    media_image2.png
    234
    359
    media_image2.png
    Greyscale

        mesalamine (aka mesalazine, 5-aminosalicylic acid (5-ASA) CAS Reg. No. 89-57-6)